The opinion of the court was delivered by
Lowrie, C. J.
It was not improper to join several counts for distinct penalties; and thus the sum in controversy is properly brought within the jurisdiction of the District Court. And it is not at all necessary for us to vindicate or deny the accuracy of the distinction taken, in Gault v. Vinyard, 2 Casey 282, between the Nisi Prius and the District Court, relative to jurisdiction. If the distinction is not well founded, then both courts have jurisdiction of such a case; and if it is well founded, the District Court, and not the Nisi Prius, has. So that, take it either way, the jurisdiction of this ease was rightly taken; and we do not discover any error in the trial.
Judgment affirmed.